               Case 2:17-cv-00423-RAJ Document 51 Filed 10/03/18 Page 1 of 3




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
      COSTCO WHOLESALE                              Lead Case No. C17-423-RAJ
10    CORPORATION
11                                                  JOINT STIPULATION AND [PROPOSED]
                           Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
12              v.                                  PREJUDICE
13    ACUSHNET COMPANY,
14                         Defendant.
15    ACUSHNET COMPANY,
16                          Plaintiff,
                v.                                  Member Case No. C17-1214-RAJ
17
      COSTCO WHOLESALE
18    CORPORATION,
19                         Defendant.
20

21          Costco Wholesale Corporation (“Costco”) and Acushnet Company (“Acushnet”)
22   respectfully notify the Court that the parties have reached a settlement of all claims in the above-
23   captioned cases. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Costco
24   and Acushnet hereby stipulate to the dismissal of all claims asserted in Costco’s Amended
25   Complaint for Declaratory Judgment of Non-Infringement and Invalidity of Patent Rights and for
26   No False Advertising (Dkt. 22) and Acushnet’s Answer, Defenses, and Counterclaims to

                                                                               Perkins Coie LLP
     STIPULATED MOTION AND ORDER OF DISMISSAL                             1201 Third Avenue, Suite 4900
     WITHOUT PREJUDICE (No. 2:17-cv-0423-RAJ) –1                               Seattle, WA 98101
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                  Case 2:17-cv-00423-RAJ Document 51 Filed 10/03/18 Page 2 of 3




 1   Amended Complaint (Dkt. 25) without prejudice. Each party will bear its own attorneys’ fees
 2   and costs.
 3

 4   AGREED AND STIPULATED TO this 3rd day of October, 2018.
 5
     By: /s/ Ramsey M. Al-Salam                  By: /s/ Brian G. Bodine
 6
        Ramsey M. Al-Salam, WSBA No. 18822           Brian G. Bodine, WSBA No. 22414
 7      Stevan R. Stark, WSBA No. 39639              LANE POWELL PC
        Nicholas H. Hesterberg, WSBA No. 41970       1420 Fifth Avenue, Suite 4100
 8      PERKINS COIE LLP                             Seattle, WA 98101
        1201 Third Avenue, Suite 4900                Tel: 206.223.7000 / Fax: 206.223-7107
 9      Seattle, WA 98101-3099                       Email: bodineb@lanepowell.com
        Tel: 206.359.8000/Fax: 206.359.9000          Email: scolaa@lanepowell.com
10
        Email: RAlsalam@perkinscoie.com
11      Email: SStark@perkinscoie.com                Brian K. Andrea (Pro Hac Vice)
        Email: NHesterberg@perkinscoie.com           GIBSON DUNN & CRUTCHER LLP
12                                                   1050 Connecticut Avenue, N.W.
        Terrance J. Wikberg (Pro Hac Vice)           Washington, DC 20036-5306
13      PERKINS COIE LLP                             Tel: 202.887.3624/Fax: 202.530.4220
        700 Thirteenth Street N.W., Suite 600        Email: bandrea@gibsondunn.com
14
        Washington DC 20005-3960
15      Tel: 202.654.6200/Fax: 202.654.6211          Brian A. Rosenthal (Pro Hac Vice)
        Email: TWikberg@perkinscoie.com              GIBSON DUNN & CRUTCHER LLP
16                                                   200 Park Avenue
        Attorneys for Plaintiff Costco Wholesale     New York, NY 10166-0193
17      Corporation                                  Tel: 212.351.2339/Fax: 212.817.9539
18                                                   Email: barosenthal@gibsondunn.com

19                                                    Nathan Fonda (Pro Hac Vice)
                                                      GIBSON DUNN & CRUTCHER LLP
20                                                    2100 McKinney Avenue, Suite 1100
                                                      Dallas, TX 75201-6912
21                                                    Tel: 214.698.3354/Fax: 212.571.2910
22                                                    Email: nfonda@gibsondunn.com

23                                                    Attorneys for Defendant Acushnet Company

24

25

26

     STIPULATED MOTION AND ORDER OF DISMISSAL                           Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
     WITHOUT PREJUDICE (No. 2:17-cv-0423-RAJ) –2                        Seattle, WA 98101
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
              Case 2:17-cv-00423-RAJ Document 51 Filed 10/03/18 Page 3 of 3




 1                                    [PROPOSED] ORDER
 2   Based upon the foregoing Stipulation of the Parties, IT IS SO ORDERED
 3

 4

 5   DATED: ___________________, 2018
 6                                                     The Honorable Richard A. Jones
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                        Perkins Coie LLP
     [PROPOSED] ORDER                                              1201 Third Avenue, Suite 4900
     No. 2:17-cv-0423-RAJ –1                                            Seattle, WA 98101
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
